department of the treasury internal_revenue_service washington d c date cc dom it a spr-119198-98 uil number release date memorandum for associate district_counsel kentucky- tennessee district louisville from heather c maloy acting assistant chief_counsel income_tax accounting subject filing of information returns this is in reply to your memorandum requesting that we review your conclusion in the above captioned advisory opinion we assume you mean the conclusion expressed in your memorandum that certain payments to haulers are not subject_to the information reporting requirements of sec_6041 of the internal_revenue_code because of the exception for freight in sec_1_6041-3 of the income_tax regulations issue should the exception from information reporting for payments of freight under sec_1_6041-3 be narrowly construed to include only a taxpayer’s payment of incidental freight costs during the taxable_year and should information reporting be required for payments of freight that are an integral part of a taxpayer’s business conclusion the exception to information reporting for payments of freight under sec_1_6041-3 includes not only a taxpayer’s payment of incidental freight costs during the taxable_year but also payments of freight that are an integral part of a taxpayer’s business facts you state that the following situations are common in the eastern part of the kentucky-tennessee district spr-119198-98 an individual who owns a dump truck or tractor trailer will agree with a coal company to haul coal from the coal mine to the tipple the railroad siding or the dock in return for payment of a fixed amount per trip or per mile in this situation the mining company owns the coal both before pickup and after delivery an individual who owns a tractor trailer will agree with the owner of timber after it is severed from the real_estate to haul the severed logs from the timber cutting site to a sawmill or lumberyard for a fixed percentage of the sales_price or a fixed amount per trip or per mile under this situation the landowner sells standing timber to a logger the logger either cuts the timber or contracts with a separate cutter to cut the timber the logger who owns the timber after it is severed from the real_estate is the person contracting with the hauler to haul the cut logs to the sawmill or lumberyard you believe that if transportation is an integral part of a taxpayer’s business the taxpayer is really paying for the services of the trucker or hauler and not paying for freight thus the term freight under sec_1_6041-3 should be construed to exclude only incidental freight expenses from the information reporting requirement of sec_1_6041-3 you believe that there is a legitimate legal basis for distinguishing between incidental and non-incidental freight expenses and requiring information reporting for the latter you suggest that this distinction be made when the regulations under sec_6041a are fleshed out law analysis sec_6041 provides in part that all persons engaged in a trade_or_business and making payment in the course of the trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall render a true and accurate return to the secretary_of_the_treasury setting forth the amount of those gains profits and income and the name and address of the recipient of such payment sec_6041a states that if any service-recipient engaged in a trade_or_business pays in the course of such trade_or_business during any calender year remuneration to any person for services performed by such person and the aggregate of such remuneration paid to such person during such calender year is dollar_figure or more then the service_recipient shall make a return setting forth the aggregate amount of such payments and the name and address of the recipient of such payments the term service-recipient means the person for whom the service is performed sec_6041a was added to the law by sec_312 of the tax equity and fiscal responsibility act of 1982_2_cb_561 the conference_report states that until new regulations are issued under sec_6041a the existing regulatory exceptions under sec_6041 will continue to apply h_r conf_rep no 97th cong 2d sess spr-119198-98 1982_2_cb_646 because no new applicable regulatory exception has been issued under sec_6041a the exception contained in sec_1_6041-3 applies to information reporting under sec_6041a as noted in your memorandum the term freight has been interpreted in numerous private letter rulings as a method or service for transporting goods or the cost of such transportation see eg plr date plr date plr date and plr date this interpretation results in a general exception from reporting of payments for truck rail ship and air freight services you note that a somewhat different result was reached in plr date there the taxpayer paid an independent_contractor for cutting timber and hauling it to the yard owned by another party the independent_contractor purchased the timber from the landowner with whom it dealt directly we concluded that the taxpayer’s lump-sum payment for both logging and hauling services was subject_to the information reporting requirements under sec_6041 also we stated that if the taxpayer had purchased the timber from the independent_contractor the lump-sum payment to the independent_contractor for the timber cutting and hauling would have been a payment for merchandise and excepted under sec_1_6041-3 from information reporting apparently plr viewed the payment made by the taxpayer as solely for compensation_for services under law and analysis it states as follows in the present situation the taxpayer’s payments to the independent_contractor for cutting timber are ‘compensation for services performed ’ inexplicably there is no discussion of the exception in sec_1 d for payments for freight even though the plr concludes that the payments for logging and hauling services are subject_to information reporting under sec_6041 the exception for freight has been in existence since we have consistently interpreted the term freight using its plain meaning ie the cost of transporting goods thus as explained in plr the freight exception under d is not limited to items with the attribute of being incidental moreover as noted in your memorandum we rejected the idea of an incidental freight exception in plr we have found no basis on which to distinguish for information reporting purposes between freight payments that are incidental to the taxpayer’s business and those that are integral to the business we believe that any such change could not be accomplished solely by independent administrative action we note that in the two situations you pose the payments for hauling coal and timber respectively appear to be solely for freight as such the payments would not be subject_to information reporting under sec_6041 spr-119198-98 this memorandum is for your general information and is advisory only it is not intended to be conclusive as to the tax consequences for any specific taxpayer if we can be of further assistance please contact
